IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,508-01


                       EX PARTE CESAR ALONSO LEON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 69292-01-A-WR IN THE 47TH DISTRICT COURT
                             FROM POTTER COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of possession with intent to deliver a controlled substance and

sentenced to 12 years’ imprisonment. Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that he is being denied due process because he is being held pursuant to

a parole revocation warrant but no parole revocation proceedings have been initiated. He states that

he has been in custody on the revocation warrant for over 145 days but the Board of Pardons and

Paroles has not held a revocation hearing, and he has not been indicted with a new offense.

Applicant has alleged facts that, if true, might entitle him to relief. TEX . GOV 'T CODE, § 508.2811;
                                                                                                       2

Ex parte Cordova, 235 S.W.3d 735, 736 (Tex. Crim. App. 2007). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order the Texas Department of Criminal Justice’s Office of

the General Counsel to obtain a response from a person with knowledge of relevant facts. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

        The response shall state whether Applicant is being held pursuant to a parole revocation

warrant, and if so, the date upon which that warrant was executed. The response shall state whether

Applicant has been advised of his rights in the revocation process, whether he has requested or

waived a preliminary hearing and whether he has been afforded a preliminary hearing. If Applicant

is also being held on new charges, the response shall state whether Applicant has been indicted on

those charges, and if so, when the indictment was returned.

        It appears that Applicant is represented by counsel. However, if the trial court elects to hold

a hearing, it shall determine whether Applicant is represented by counsel. If Applicant is not

represented by counsel, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to

represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving due process in the parole revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 26, 2021
Do not publish